DETAILED ACTION
This Office Action is in response to Applicant's Response filed on 07/18/2022 for the above identified application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 07/18/2022 has been entered.  
Claims 1-20 are amended.  Claims 5-7, 12-14, and 19-20 are objected to.  Claims 1-20 are pending in the application.  


Allowable Subject Matter
Claims 5-7, 12-14, and 19-20 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowable subject matter in Claims 5-7, 12-14, and 19-20.

The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 5, 12, and 19 when taken in the context of the claims as a whole.  Specifically, the combination wherein each active build comprises one or more build stages, and each build stage includes one or more of the first software build operations, the method further comprising: presenting, by the processor, via the user interface, one or more build stages of the selected active build in visual association with the selected active build, receiving, via the user interface, input designating a selected one of the build stages of the selected active build, wherein the execution of the selected computing job is scheduled to occur in response to a completion of the one or more of the first software build operations included in the selected one of the build stages of the selected active build.
At best the prior arts of record, specifically, Kapadia et al. (US 2021/0208859 A1) teaches: (method for deploying a package; “package,” refer to a container, build, file, etc. which can be deployed; the containers can include a Development container, CI container, Test container, and Staging container (i.e., software build operations), each of which can be stored in one or more repositories 102 and/or for deploying to one or more cloud computing systems; interface allows for selection of the one or more containers to be deployed; FIG. 6 illustrates an interface for displaying deployment status of one or more software packages or corresponding containers (i.e., build comprising software build operations); package deployment system displays the list of packages on an interface, package obtainer can select the package based on receiving an indication to select the package via the interface (i.e., job); interface can display the various containers that can be deployed and can allow for selection of the one or more containers to be deployed  (see [0025], [0049], [0051], [0057], [0059]); Iwanir et al. (US 2018/0314517 A1) teaches: upon completion of the build request at the head of the build queue, the next build request in the build queue is processed while the build requests below it remain pending; build request 402 is being processed (i.e., the build status is “running”) in build queue 700 while request set 702 is pending at the head of build queue 700. On completion of processing, build request 402 is removed from build queue 700, and as request set 702 is the next pending request, request set 702 is then processed (see [0002], [0080]); Iwanir et al. (US 2018/0314517 A1) teaches:  FIG. 4, a build queue 400 with build requests is shown; developers may submit their build requests that include their project changes to build queue 400, which may typically operate as a FIFO queue. While a first build request in the build queue is being built, i.e., being processed, subsequently submitted build requests are left pending in build queue 400 and must wait for completion of build requests that are further ahead in build queue 400 before being processed; the request set is ordered in the build queue ahead of pending build requests included in the request set. As illustrated in build queue 700 of FIG. 7, subsequent to being received, request set 702 is inserted in build queue 700 as a pending build request ahead of pending build requests included in request set 702 (see [0058], [0078]); Allor et al. (US 2002/0075325 A1) teaches: to put a test or set of tests into the work queue of a computer, a user may locate the node representing the test or set of tests in the tree 126, drag the node with the mouse over to the pane 164, and drop the node; the test manager responds to this user input by adding copies of the test or tests represented by the node to the work queue of the computer currently selected in pane 162 (see [0025]);  Bansod (US 2016/0306618 A1) teaches: after the patch has been integrated (completion of selected active build), the build server circles back and again evaluates all the patches in the queue, which may have received new patches while the previous patch was being integrated; At block 409, the release manager provided an opportunity to have input as to the next candidate patch; the release manager can choose another queued patch (i.e., selected computing job) and boost its priority so that it becomes the next patch for integration (see [0035], [0075]);  Nguyen et al (US 2019/0235847 A1) teaches: while a continuous delivery pipeline model is executing, a user (e.g., via clicking a button on GUI or issuing another command) can pause an execution, resume a paused execution, abort an execution, skip a portion of the execution (e.g., a currently executing model segment or subsequent model segments), and/or bypass a portion of the execution (e.g., a currently executing model segment or subsequent model segments);  On-demand trigger events can initiate a control of a continuous delivery pipeline execution. On-demand trigger events can be generated in response to a user interacting with a GUI; software development has been broken down into several distinct stages, such as a specification or requirements stage, a design stage, a construction stage, and a production stage (see [0150], [0151], [0002]); Bregman et al. (US 2020/0028895 A1) teaches: FIG. 6 illustrates at least a portion 600 of a list of builds as might be displayed on user device; Two users, user x and user y, have builds running jobs in the system and this selection is being displayed to user y. Each user has four jobs displayed in this part of the list, job A, B, C, and D, and at least two builds are running each of these jobs; indicators 602 and 604 are highlighted, indicating that these builds are prioritizable by user y; user y can click on the indicator or provide some other user input to indicate the intent to reprioritize one of the highlighted builds, which would lead to a menu with various options to be selected, such as cancel the build or exchange it for the other highlighted build in terms of priority of the two jobs. The processing device in the master server would then prioritize in accordance with user y's input; allow a user to prioritize or reprioritize builds during execution (see [0027], [0009]); Gregory II et al. (US 2008/0309665 A1) teaches: command is received from a user. At 1108, a determination is made regarding whether the current build queue should be viewed. If the user current build queue should be viewed, the user is presented with the build queue for viewing at 1110. Upon viewing the build queue, the user may indicate a desire to modify a location of a build in the build queue or to alter one or more details of one or more builds (see [0079]). None of the references expressly teach wherein each active build comprises one or more build stages, and each build stage includes one or more of the first software build operations, the method further comprising: presenting, by the processor, via the user interface, one or more build stages of the selected active build in visual association with the selected active build, receiving, via the user interface, input designating a selected one of the build stages of the selected active build, wherein the execution of the selected computing job is scheduled to occur in response to a completion of the one or more of the first software build operations included in the selected one of the build stages of the selected active build. 
In addition, neither references uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 5, 12, and 19 as a whole. Claims 6-7, 13-14 and 20 are dependent on claims 5, 12, and 19 respectively.  
Thus, claims 5-7, 12-14, and 19-20 are objected to as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia et al. (US 2021/0208859 A1 hereinafter Kapadia) in view of Allor et al. (US 2002/0075325 A1 hereinafter Allor) and Bansod (US 2016/0306618 A1).

Regarding Claim 1, Kapadia teaches a method ([0049] method for deploying a package; [0025] “package,” refer to a container, build, file, etc.) comprising: 
presenting, by a processor, via a user interface, one or more active builds, wherein each active build comprises one or more first software build operations, wherein at least one of the first software build operations is currently executing ([0025] “package,” refer to a container, build, file, a collection of data which can be deployed; [0057] the containers can include a Development container, CI container, Test container, and Staging container (i.e., software build operations), each of which can be stored in one or more repositories 102 and/or for deploying to one or more cloud computing systems; interface allows for selection of the one or more containers to be deployed; [0059] FIG. 6 illustrates an interface for displaying deployment status of one or more software packages or corresponding containers (i.e., active build comprising software build operations).  See fig. 6 - it shows the software build operation currently executing; [0042] package deployment system via processor 120 and/or memory 122 provide the interface); 
presenting, by the processor, via the user interface, one or more computing jobs, wherein each computing job comprises one or more second software build operations ([0051] package deployment system displays the list of packages on an interface, package obtainer can select the package based on receiving an indication to select the package via the interface (i.e., computing job comprising software build operations); [0057] interface can display the various containers that can be deployed and can allow for selection of the one or more containers to be deployed - thus, presenting one or more second software build operations;[0060] fig. 7 illustrates an example of an interface for deploying one or more packages; for the given software package (Activity-Service), interface displays a container version, build date, author, and an option to deploy (e.g., by selecting a Deploy button) various container types for each given version, which may include a Development container, CI container, Test container, and Staging container for each version - see fig. 7); 
receiving, via the user interface, an input designating a selected computing job, wherein the selected computing job is selected from the one or more computing jobs([0057] interface can display the various containers that can be deployed and can allow for selection of the one or more containers to be deployed; [0060] fig. 7 illustrates an example of an interface for deploying one or more packages; for the given software package (Activity-Service), interface displays a container version, build date, author, and an option to deploy (e.g., by selecting a Deploy button) various container types for each given version, which may include a Development container, CI container, Test container, and Staging container for each version - thus, a selected computing job designated by selecting the corresponding deploy button. See fig. 7); and 
responsive to receiving the input designating the selected computing job, adding the selected computing job to a build queue wherein adding the selected computing job to the build queue causes the selected computing job to be executed  ([0051] package deployment system displays the list of packages on an interface, package obtainer can select the package based on receiving an indication to select the package via the interface; [0054] the method include deploying the package to the selected cloud computing system; [0060] fig. 7 illustrates an example of an interface for deploying one or more packages; for the given software package (Activity-Service), interface displays a container version, build date, author, and an option to deploy (e.g., by selecting a Deploy button) various container types for each given version, which may include a Development container, CI container, Test container, and Staging container for each version - thus, adding selected computing job to the queue).
Kapadia fails to explicitly disclose an input designating a selected active build, wherein the selected active build is selected from the one or more active builds and responsive to receiving the input designating the selected active build, adding the selected computing job to a build queue.  However, Kapadia teaches wherein fig. 7 illustrates an example of an interface for deploying one or more packages; for the given software package (Activity-Service), interface displays a container version, build date, author, and an option to deploy (e.g., by selecting a Deploy button) various container types for each given version, which may include a Development container, CI container, Test container, and Staging container for each version - which implies a selected computing job (container type for the version) and a selected active build (container) designated by selecting the corresponding deploy button (see [0060]). 
Alternatively, in the same field of endeavor, Allor teaches wherein an input designating a selected active build, wherein the selected active build is selected from the one or more active builds and responsive to receiving the input designating the selected active build, adding the selected computing job to a build queue  ([0025] to put a test or set of tests into the work queue of a computer, a user may locate the node representing the test or set of tests in the tree 126, drag the node with the mouse over to the pane 164, and drop the node; the test manager responds to this user input by adding copies of the test or tests represented by the node to the work queue of the computer currently selected in pane 162 - thus, designating the active build corresponding the machine and adding the computing job to the build queue).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein an input designating a selected active build, wherein the selected active build is selected from the one or more active builds and responsive to receiving the input designating the selected active build, adding the selected computing job to a build queue, as taught by Allor into Kapadia.  Doing so would be desirable because it would provide a convenient mechanism for providing resources needed to run tests (Allor [0004]).   
 
However, Kapadia and Allor fail to expressly teach wherein the selected computing job to be executed in response to completion of the selected active build. 
In the same field of endeavor, Bansod teaches wherein the selected computing job to be executed in response to completion of the selected active build ([0035] after the patch has been integrated (completion of selected active build), the build server circles back and again evaluates all the patches in the queue, which may have received new patches while the previous patch was being integrated; [0075] At block 409, the release manager provided an opportunity to have input as to the next candidate patch; the release manager can choose another queued patch (i.e., selected computing job) and boost its priority so that it becomes the next patch for integration  - thus, the selected computing job executed in response to completion of the selected active build). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein he selected computing job to be executed in response to completion of the selected active build, as taught by Bansod into Kapadia and Allor.  Doing so would be desirable because it would provide a more scalable and flexible scheme for build queues (Bansod [0033]),  thereby enhancing user experience.  

As to dependent Claim 2, Kapadia, Allor and Bansod teach all the limitations of Claim 1.  Allor further teaches  wherein the input comprises a drag- and-drop operation between the selected computing job and the selected active build ([0025] to put a test or set of tests into the work queue , a user may locate the node representing the test or set of tests in the tree 126, drag the node with the mouse over to the pane 164, and drop the node).  
   
As to dependent Claim 4, Kapadia, Allor and Bansod teach all the limitations of Claim 1.  Kapadia further teaches wherein presenting, by the processor, via the user interface, a selectable user interface element in visual association with the selected computing job and responsive to selection of the selectable user interface element, presenting, via the user interface, the one or more builds in visual association with the selected computing job ([0025] “package,” refer to a container, build, file, a collection of data which can be deployed; [0051] package deployment system displays the list of packages on an interface, package obtainer can select the package based on receiving an indication to select the package via the interface; [0057] interface can display the various containers that can be deployed and can allow for selection of the one or more containers to be deployed - thus, presenting a selectable user interface element in visual association with the job and receiving selection of the build from the one or more builds; [0059] FIG. 6 illustrates an interface for displaying deployment status of one or more software packages or corresponding containers), wherein receiving, via the user interface, the input selecting the selected computing job from the one or more computing jobs and the selected active build  from the one or more active builds comprises receiving selection of the selected active build from the one or more active builds presented in visual association with the selected computing job ([0060] fig. 7 illustrates an example of an interface for deploying one or more packages; for the given software package (Activity-Service), interface displays a container version, build date, author, and an option to deploy (e.g., by selecting a Deploy button) various container types for each given version, which may include a Development container, CI container, Test container, and Staging container for each version - thus, the selected active build/ container presented in visual association with the selected computing job (container type for the version)).

Claims 8-9 and 11 are system claims that are corresponding to the method claims 1-2 and 4 above and therefore, rejected for the same reasons.  Kapadia further teaches a system comprising: a memory; and a processing device communicably coupled to the memory ([0042] package deployment system via processor 120 and/or memory 122 provide the interface).

Claims 15-16 and 18 are medium claims that are corresponding to the method claims 1-2 and 4 above and therefore, rejected for the same reasons.  Kapadia further teaches a non-transitory machine-readable storage medium storing instructions that cause a processing device ([0029] processor execute software instructions; [0030] one or more instructions or code on a computer-readable medium).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia in view of Allor and Bansod, further in view of Neumann et al. (US 2006/0212857 A1 hereinafter Neumann).

As to dependent Claim 3, Kapadia, Allor and Bansod teach all the limitations of Claim 1.  However, Kapadia, Allor and Bansod fail to expressly teach wherein presenting, by the processor, via the user interface, an input selection interface comprising one or more input parameters of the one or more second software build operations of the selected computing job; receiving, via the user interface, selection of one or more of the input parameters; and for each of the selected input parameters, providing, to the selected computing job, one or more output parameters that correspond to the selected input parameter in response to starting execution of the selected computing job.  
In the same field of endeavor, Neumann teaches wherein presenting, by the processor, via the user interface, an input selection interface comprising one or more input parameters of the one or more second software build operations of the selected computing job, receiving, via the user interface, selection of one or more of the input parameters, and for each of the selected input parameters, providing, to the selected computing job, one or more output parameters that correspond to the selected input parameter in response to starting execution of the selected computing job ([0011] the build process application may be capable of being additionally configured through a user interface  where values are provided for one or more user-definable parameters; [0068] one or more parameters of the automated build process application may be configured by a software developer or a build administrator; a user interface provided to enable a user to configure one or more user-definable parameters of the build process defined by the build process application; [0071] the user-definable parameters of a build configuration may include parameters for defining: a name and/or other unique identifier for the build process configuration; a description of the build process configuration; and owner of the build process configuration; a work space; a build machine and/or build directory on which the build process is to be executed; a build drop location at which to store the build generated from the execution of the build process; as well as other parameters).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein presenting, by the processor, via the user interface, an input selection interface comprising one or more input parameters of the one or more second software build operations of the selected computing job; receiving, via the user interface, selection of one or more of the input parameters; and for each of the selected input parameters, providing, to the selected computing job, one or more output parameters that correspond to the selected input parameter in response to starting execution of the selected computing job , as taught by Neumann into Kapadia, Allor and Bansod.  Doing so would be desirable because it would enable a user to define values for one or more parameters of the build process (Neumann [0019]), thereby allowing for user customization.   

Claim 10 is a system claim that are corresponding to the method claim 3 above and therefore, rejected for the same reasons.  

Claim 17 is a medium claim that is corresponding to the method claim 3 above and therefore, rejected for the same reasons.  

Response to Arguments
Claim Objection: Applicant’s amendment to the claims have overcome the claim objections previously set forth.

35 U.S.C. §103: In the remarks, Applicant argues that:  
(a) 	Kapadia does not teach or suggest "receiving, via the user interface, an input designating a selected computing job and a selected active build, wherein the selected computing job is selected from the one or more computing jobs, and the selected active build is selected from the one or more active builds," as recited in amended independent claim 1 and similar limitations in claims 8 and 15.
(b)	Iwanir does not teach or suggest "responsive to receiving the input designating the selected computing job and the selected active build, adding the selected computing job to a build queue, wherein adding the selected computing job to the build queue causes the selected computing job to be executed in response to completion of the selected active build," as recited in amended independent claim 1 and similar limitations in claims 8 and 15.

Applicant's arguments with respect to the 103 rejections have been considered, but are moot in view of new ground of rejection made under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Nguyen et al (US 2019/0235847 A1) teaches: while a continuous delivery pipeline model is executing, a user (e.g., via clicking a button on GUI or issuing another command) can pause an execution, resume a paused execution, abort an execution, skip a portion of the execution (e.g., a currently executing model segment or subsequent model segments), and/or bypass a portion of the execution (e.g., a currently executing model segment or subsequent model segments);  On-demand trigger events can initiate a control of a continuous delivery pipeline execution. On-demand trigger events can be generated in response to a user interacting with a GUI; software development has been broken down into several distinct stages, such as a specification or requirements stage, a design stage, a construction stage, and a production stage (see [0150], [0151], [0002]).
 Bregman et al. (US 2020/0028895 A1) teaches: FIG. 6 illustrates at least a portion 600 of a list of builds as might be displayed on user device; Two users, user x and user y, have builds running jobs in the system and this selection is being displayed to user y. Each user has four jobs displayed in this part of the list, job A, B, C, and D, and at least two builds are running each of these jobs; indicators 602 and 604 are highlighted, indicating that these builds are prioritizable by user y; user y can click on the indicator or provide some other user input to indicate the intent to reprioritize one of the highlighted builds, which would lead to a menu with various options to be selected, such as cancel the build or exchange it for the other highlighted build in terms of priority of the two jobs. The processing device in the master server would then prioritize in accordance with user y's input; allow a user to prioritize or reprioritize builds during execution (see [0027], [0009]).
Gregory II et al. (US 2008/0309665 A1) teaches: command is received from a user. At 1108, a determination is made regarding whether the current build queue should be viewed. If the user current build queue should be viewed, the user is presented with the build queue for viewing at 1110. Upon viewing the build queue, the user may indicate a desire to modify a location of a build in the build queue or to alter one or more details of one or more builds (see [0079]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./
Examiner, Art Unit 2143                                                                                                                                                                               


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143